DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because applicant has used legal phraseology in drafting the abstract.  Applicant should not use “disclosed” or “embodiment” when drafting the abstracts.  Applicant can delete “disclosed” and insert –described--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehky, USP 20130227879
	Lehky teaches a method and device which extracts water vapor from air which is then condensed to product potable water.  Specifically, Lehky teaches that the most efficient way of extracting water form and atmosphere or air is by absorption of the water vapor into a hygroscopic liquid.[Note Paragraph[0014]]  Lehky teaches that hygroscopic liquids include inorganic salts such as lithium chloride, lithium bromide, potassium acetate solutions and also include organic substances such as dihydroxylic trihydroxylic alcohols such as ethylene glycol and glycerol  which has an high affinity for  water and is not toxic.  Lehky teaches that glycerol can bind more than its own weight of water and desorption of the water vapor is easily accomplished.[Note Paragraphs [0015]-[0018]]   Lehky teaches in Figure 2, Water uptake by a hygroscopic solution comprising glycerol and LiCl, wherein air is passes through an absorbing structure comprising a surface having a thin layer of a flowing hygroscopic liquid which is direct contact with air, the thin layer of hygroscopic liquid which absorbs water vapor from a hydrated solution; there is includes a desorbing sandwich structure shown inf Figure (5) which is a heated sheet of heat conducting material (1) which includes a thin layer of metal such as aluminum, copper, steel, stainless steel on one side and a light absorbing layer (11) on the other side which transforms solar energy to heat.[Note Paragraph[0045]].  Lehky teaches that that lower side of the sandwich structure is a layer of material(12) which is permeable to water and/or water vapor by totally impermeable to glycerol, or a hydrophobic membrane wherein the water passes through the hygroscopic liquid (glycerol) does not pass through, the device of Lehky further 
	It would have been obvious from the teachings of Lehky to provide a device for extracting water form atmospheric air or “ambient water condenser system” which includes a contacting the air with a surface which includes a mass of aqueous hygroscopic solution wherein the water from air is absorbed into the liquid desiccant (hygroscopic liquid) which is then desorbed wherein the water vapor passes through a membrane which is impermeable to the hygroscopic liquid (glycerol + lithium chloride) as taught by Lehky.  This concept has been fully taught has was the concept of one the water vapor passes through the membrane, the water vapor is cooled and condensed into liquid potable water which can be collected in a container (35).  The concept of using solar heat exchanger for exchanging heat in order to condense water vapor has been taught by Lehky.  
However, the ullage container as claimed and applicant’s fluid reservoirs are not specifically taught applicant’s figure 7, includes a vessel with concentrated glycerol solution (26) placed on an elevated position which is permitted to flow onto a structure or sheet of fabric (28), during flow the glycerol takes up water from humid air which contacts the fabric by wind or air convection (29) and drops into a container (30).  From the container the hydrated glycerol flows by gravity or pump into water separation structures (31), the glycerol solution is heated by the sun (32) the water in the glycerol evaporates the vapor passes through blocking layer (33) and condenses on the cool surface of a condenser(34).  The condenser the condensed water flows into the pure 
The generic concept of extraction of water from air using a hygroscopic solution wherein water vapor is absorbed into the hygroscopic solution and wherein the hydrated solution then passes through a membrane wherein the water vapor passes through and the structure is impermeable to the hygroscopic material has been fully taught and described by Lehky, the water vapor is removed from the membrane by evaporation by sun light and then condensation into potable water and it is maintained that when reading Lehky for all has been taught is rendered obvious as a whole to one having ordinary skill in the art at the time of filing or the time the invention was made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moghaddam teach a liquid desiccant-based dehumidification and cooling system.  Martin teaches a hygroscopic cooling tower for waste water disposal.  Velasco Valcke teach a device for extracting water from the environment.  Thielow et al. teach a device for extracting water for atmospheric air.  Smith et al. teach a membrane contactor dehumidification which includes a plurality of contact modules each having a porous membrane that devices an internal space through which a hygroscopic material flows. Sines et al. teach a liquid desiccant dehumidifier.  Johnson teaches water extraction apparatus and method.  Ritchey teaches an atmospheric water collection device.  Ito et al. teach a water producing apparatus.  Hussmann teach a process and system for the recovery of water from humid air.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771